Citation Nr: 1810891	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO. 11-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.

2. Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

3. Entitlement to service connection for tension headaches, to include as due to an undiagnosed illness.

4. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Barbara Burns-Harris, Attorney




ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 1999, including in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2014, the matter was remanded for additional development.

The Board has modified the Veteran's claims to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

The issues of entitlement to service connection for fatigue, to include as due to an undiagnosed illness; tension headaches, to include as due to an undiagnosed illness; and hypertension are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to February 16, 2017, the Veteran's bilateral pes planus was characterized by swelling in the ball area of the right foot; tenderness over plantar fascias; weight-bearing line over or medial to great toe bilaterally; neuroma of the second interspace of the right foot resulting in deformity and calluses; pain accentuated with use; and symptoms not relieved by arch supports.

2. From February 16, 2017, the Veteran's bilateral pes planus has been characterized by pain in the arches of both feet; pain accentuated with use; tenderness over plantar fascias; neuroma of the second interspace of the right foot; and symptoms relieved by arch supports.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 20 percent and no higher for bilateral pes planus prior to February 16, 2017, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5276 (2017).

2. The criteria for a rating in excess of 10 percent for bilateral pes planus from February 16, 2017, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has duties to notify and assist a Veteran in the development of a claim. 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the issue of an initial rating in excess of 10 percent for bilateral pes planus, the Board finds that notification is not required. The issue arises from an initial grant of service connection and assignment of a disability rating. Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement).
	
Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including private treatment records, have been secured to the extent possible. In addition, the RO obtained a VA medical opinion regarding the Veteran's pes planus. The Veteran has not challenged the adequacy of the examinations. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Accordingly, the Board finds that VA's duty to assist has been met. See 38 C.F.R. § 3.159 (c)(4); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board also finds that there has been substantial compliance with prior remand directives. In its January 2014 remand, the Board directed the RO to obtain a medical opinion regarding the Veteran's pes planus. The RO also requested additional private treatment records from the Veteran in connection with his claim. The additional development of the evidence substantially complies with these directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C. § 1155. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations. 
38 U.S.C. § 1155; 38 C.F.R. § 4.1. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).

In both initial rating claims and increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptoms). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In May 2010, the RO granted service connection for pes planus and assigned a noncompensable disability rating effective October 20, 2008, the date of claim. Subsequently, in June 2011, the RO granted a 10 percent disability rating for pes planus. The Veteran contends that his pes planus is more severe than currently evaluated.

The regulations establish a general rating formula for acquired flatfeet or pes planus. 38 C.F.R. § 4.71a. Under the General Rating Formula, a 10 percent evaluation is warranted for moderate bilateral flatfoot where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo-Achillis and pain on manipulation and use of the feet. A 20 percent evaluation is warranted for severe unilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities. A 30 percent rating requires "severe" bilateral flatfoot, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. Finally, a 30 percent disability evaluation may also be signed for unilateral (50 percent rating bilaterally) pronounced acquired pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a , Diagnostic Code 5276.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

The Veteran's private physician, Dr. C.B., evaluated him for bilateral foot pain in September 2008. During the evaluation, the Veteran reported bilateral arch pain after standing or walking for long periods of time as well as pain in the ball area and toes of his right foot. A physical examination revealed tenderness over both plantar fascias to palpation and flat plantar arches bilaterally.

In January 2010, the Veteran underwent a VA examination of his foot condition. The Veteran reported constant pain in his feet, including the ball of his right foot and the arches of both feet. He indicated that his pain is precipitated by excessive walking and standing and that he used orthopedic inserts without success. The examiner noted the Veteran's complaints of arch pain, stiffness, and weakness as well as pain and swelling in the ball of the right foot. Tenderness was also noted in the right foot, but not in the left. In addition, the examiner stated that there was no evidence of pronation, pain on manipulation, or swelling of either foot.

The Veteran presented to the VA podiatry clinic in October 2010 with complaints of localized pain to the right second interspace with tingling to the second and third toes. He was diagnosed with neuroma in the second interspace of the right foot and recommended an injection for pain.

A VA foot examination took place in March 2011. The examiner noted that the Veteran had mild bilateral pes planus greater on the left. The Veteran reportedly wore orthotics with good results. A physical examination revealed tenderness in the second right metatarsal area and arch pain while walking. There was no swelling, pronation, or pain on manipulation of the right foot. The left foot did not exhibit swelling, tenderness, pronation, or pain on manipulation. The location of weight-bearing line was also found to be normal bilaterally.

In July 2011, the Veteran's private treatment provider prescribed him orthotics for his neuroma of the right second interspace. See F.F.P. prescription.

The RO received a letter from the Veteran regarding his pes planus in December 2012. The Veteran reported problems in the ball of his right foot and toe area. He also reported that he had a neuroma between the second and third toe of his right foot, which has created a visible gap between those two toes. According to the Veteran, the neuroma has pushed his other toes to the right, causing the nail on his fourth toe to dig into his third toe, creating a laceration. In addition, he stated that his third, fourth, and fifth toes have developed calluses from being rolled to the right. He also stated that the condition causes him pain daily and that he receives steroid shots to treat his condition. 

More recently, on February 16, 2017, the Veteran underwent an additional VA examination of his bilateral pes planus. The Veteran reported pain "inside" the arches of his mid-feet that is exacerbated by prolonged standing and walking. He also reported that his shoe inserts have provided adequate pain relief. According to the Veteran, his foot arch pain has lessened since March 2011 VA examination because he no longer has a job that requires prolonged time on his feet. The examiner noted that neither foot exhibited pain on manipulation, indications of swelling on use, characteristic callouses, extreme tenderness of plantar surfaces, or marked pronation. In addition, the examiner found that the weight-bearing line does not fall over or medial to the great toe of either foot. The examiner also noted that neither foot exhibited marked inward displacement or severe spasm of the tendo-Achillis on manipulation.

Upon review of the record, the Board finds that the evidence is in relative equipoise as to whether an initial rating of 20 percent is warranted for pes planus prior to February 16, 2017. The January 28, 2010, VA examination revealed swelling in the ball area of the Veteran's right foot, albeit the examiner later indicated, separately, that there was no swelling of either foot. Further, the Veteran indicated during the examination that his foot pain is accentuated with use, including by walking and standing. However, the March 2011 VA examination did not note any swelling. In his December 2012 letter, the Veteran reported having developed a deformity and calluses in his right foot due to his diagnosed neuroma of the right second interspace of the foot. The Board finds the Veteran competent to testify to having a foot deformity and calluses, which are observable to laypersons. The Board also finds no evidence to doubt the Veteran's credibility. Swelling, deformity, and calluses of the right foot approximate the criteria of a 20 percent disability rating. Therefore, the Board must resolve all reasonable doubt in the Veteran's favor and finds that the criteria of a 20 percent disability rating were met prior to February 16, 2017.

Simultaneously, the Board finds that a 30 percent evaluation is not warranted prior to February 16, 2017, because there is no evidence of marked deformity, swelling, or characteristic callosities of both feet. Further, a 30 or 50 percent evaluation is not warranted because there is no evidence that either foot exhibits marked pronation, extreme tenderness of the plantar surface, or marked inward displacement and severe spasm of the tendo-Achilles on manipulation.

Secondly, the Board finds that an initial rating in excess of 10 percent for pes planus from February 16, 2017, is not warranted. Neither the February 16, 2017, VA examination nor the Veteran's treatment records reflect marked pronation, extreme tenderness of the plantar surfaces, or marked inward displacement and severe spasm of the tendo-Achillis on manipulation of either foot. Accordingly, the criteria for a rating of 50 or 30 percent for pes planus from February 16, 2017, have not been met. The medical record also does not reflect objective evidence of marked deformity, pain on manipulation, swelling, or characteristic callosities from February 16, 2017. Therefore, the criteria for a rating of 20 percent for pes planus have also not been met from February 16, 2017.

Lastly, the Board has also considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the Veteran's claim for ratings higher than granted herein for bilateral pes planus, that doctrine is not helpful to the Veteran. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to an initial rating of 20 percent and no higher for pes planus prior to February 16, 2017, is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for pes planus from February 16, 2017, is denied.


REMAND

Unfortunately, another remand of the issues of service connection for fatigue, to include as due to an undiagnosed illness; tension headaches, to include as due to an undiagnosed illness; and hypertension is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.



Fatigue and Tension Headaches

In its January 2014 remand, the Board directed the RO to obtain a VA medical opinion to determine the etiology of the Veteran's claimed fatigue, to include as due to an undiagnosed illness. Specifically, the Board required that the examiner determine whether the Veteran had a diagnosis for chronic fatigue syndrome. In a February 16, 2017, VA examination, the examiner concluded that the Veteran did not have chronic fatigue syndrome. The examiner also found that the Veteran's symptoms of fatigue have not been shown to be signs or symptoms of any undiagnosed illness. Simultaneously, however, the examiner indicated that other clinical conditions that may produce similar symptoms have not been excluded by history, physical examination and/or laboratory tests to the extent possible. In this regard, the examiner stated that the Veteran "has not been recently evaluated by his primary care physician for [diabetes mellitus], anemia, androgen/vitamin/thyroid level deficiencies, etc."

Military personnel records associated with the claims file confirm the Veteran's service in Southwest Asia during the Persian Gulf War. Therefore, although the Veteran does not have a diagnosis of chronic fatigue syndrome, the Board cannot adjudicate the claim until all necessary tests have been conducted to rule out a diagnosis. Accordingly, a further VA examination is required.

Similarly, the Board notes that it directed the RO to obtain a medical opinion regarding whether the Veteran's tension headaches are related to his service, including as due to an undiagnosed illness. The examiner found that the Veteran's tension headaches are a condition with a clear and specific etiology and diagnosis that would be less likely than not related to a specific exposure event during service in Southwest Asia. While the record reflects a diagnosis for the claimed headaches, the examiner did not determine whether the diagnosed tension headaches are at least as likely as not related to his active service, not just service in Southwest Asia. Therefore, a remand is required to obtain an addendum opinion regarding whether the Veteran's tension headaches are related to the other periods of his active service. In rendering the opinion, the examiner must specifically consider the statements from the Veteran and his spouse regarding headaches during the latter years of his service and the continuation of those headaches to the present time.

Hypertension

The Board also directed the RO to obtain a VA medical opinion regarding the nature and etiology of the Veteran's claimed hypertension. The examiner diagnosed the Veteran with hypertension, but determined that it was less likely than not related to "a specific exposure event during service in Southwest Asia" or an in-service injury, event, or illness. The examiner reasoned that STRs do not reflect a diagnosis of or treatment for hypertension in service.

The Board acknowledges the examiner's findings. However, it also notes that STRs reflect multiple blood pressure readings unaddressed by the examiner that may indicate an etiological relationship with service. A January 1993 health record entry noted a blood pressure reading (with the systolic value over the diastolic value, in millimeters of mercury) of 130/90. A January 1995 emergency care and treatment note recorded a blood pressure of 145/97. Further, a January 1996 health record entry noted a blood pressure reading of 166/94 for which the service treatment provider expressed concern by circling the reading in bold.

Accordingly, an addendum opinion is also needed to determine whether the Veteran's hypertension is caused by or related to his service in consideration of the blood pressure readings cited in the decision herein.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA or private medical records and associate them with the claims file.

2. Following completion of the above, contact the examiner who performed the February 16, 2017, examination if available, or other appropriate medical professional if necessary. If the examiner determines that an in-person examination is necessary in order to provide an opinion, then such an examination must be performed. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report. The examiner must accomplish the following:

a. Provide an opinion as to whether the Veteran's hypertension is it is at least as likely as not (50 percent probability or greater) caused by or related to the Veteran's active service.

In rendering his or her opinion, the examiner must specifically address the blood pressure readings that may indicate an etiological relationship with service. The Board draws the examiner's attention to blood pressure readings noted in the following records, as referenced above: January 1993 health record entry, January 1995 emergency care and treatment note, and January 1996 health record entry.

b. Provide an opinion as to whether the Veteran's tension headaches, to include as due to an undiagnosed illness, are at least as likely as not (50 percent probability or greater) caused by or related to the Veteran's active service. It is not sufficient that the examiner determine whether the Veteran's tension headaches are caused by or related to his service in Southwest Asia; the examiner must consider the entire period of active service.

In rendering the opinion, the examiner must specifically consider the statements from the Veteran and his spouse regarding headaches during the latter years of his service and the continuation of those headaches to the present time.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The examiner must provide a complete rationale for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Further, schedule a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed fatigue, to include as due to an undiagnosed illness. The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.

The examiner must perform all tests necessary to rule out a diagnosis for the Veteran's fatigue and provide an opinion as to whether any such diagnosis is it is at least as likely as not (50 percent probability or greater) caused by or related to the Veteran's active service, including his service in Southwest Asia during the Persian Gulf War. The Board notes that it has conceded that the Veteran served in Southwest Asia during the Persian Gulf War.

The Board draws the examiner's attention to the notation in the February 2017 VA examination that the Veteran had not been recently evaluated by his primary care physician for diabetes mellitus, anemia, or androgen/vitamin/thyroid level deficiencies.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If the Veteran's reports are discounted, the examiner should provide a reason for doing so. 

The examiner must provide a complete rationale for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4. Thereafter, readjudicate the issues remaining on appeal-entitlement to service connection for fatigue, to include as due to an undiagnosed illness; tension headaches, to include as due to an undiagnosed illness; and hypertension. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


